               Case 3:20-mj-71458-MAG Document 10 Filed 10/23/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANNE C. HSIEH (CABN 288159)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7071
 7        FAX: (415) 436-7234
          Anne.Hsieh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. CR 3:20-MJ-71458 MAG
                                                     )
14           Plaintiff,                              ) [PROPOSED] DETENTION ORDER
                                                     )
15      v.                                           )
                                                     )
16   ERNEST CLARK DAVIS II,                          )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On October 9, 2020, defendant Ernest Davis Clark II was charged by Complaint with Illegal
20 Possession of Machineguns, in violation of Title 18, United States Code, Section 922(o).

21           This matter came before the Court on October 20, 2020, for a detention hearing. All parties,
22 including the defendant, appeared by video teleconference. The defendant was represented by Assistant

23 Federal Defender Angela Chuang. Assistant United States Attorney Annie Hsieh appeared for the

24 government. A United States Pretrial Services Agency Officer was also present. Pretrial Services

25 submitted a report recommending that the defendant be released on a $100,000 unsecured bond, co-

26 signed by the defendant’s mother and significant other, with special conditions of release. The Pretrial

27 Services report determined that the defendant posed both a risk of non-appearance and a danger to the

28 community, but that these could be mitigated by a combination of release conditions, including sureties,

     [PROPOSED] DETENTION ORDER                      1                                            v. 11/01/2018
     CR 3:20-MJ-71458 MAG
              Case 3:20-mj-71458-MAG Document 10 Filed 10/23/20 Page 2 of 3




 1 a custodian, and electronic monitoring. At the hearing, counsel submitted proffers and arguments

 2 regarding detention. The government moved for detention, supporting its motion with its written

 3 memorandum of points and authorities (ECF Dkt. 6) and oral proffers at the hearing. The defendant

 4 opposed detention and requested the court adopt the recommendation of Pretrial Services.

 5          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 6 the record, the Court finds by clear and convincing evidence that no condition or combination of

 7 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

 8 defendant must be detained pending trial in this matter.

 9          The present order supplements the Court’s findings and order at the detention hearing and serves

10 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

11 Section 3142(i)(1). As noted on the record, the bases for the Court’s decision includes the following

12 findings: (1) the defendant is charged with the illegal possession of machineguns, a type of weapon

13 capable of causing mass deadly violence; (2) the defendant manufactured these machineguns and other

14 firearms in his home, where he was essentially operating his own weapons factory; (3) the defendant

15 openly fired these machineguns in a residential area, engaging in highly dangerous conduct that reflects

16 an alarming disregard for the safety of others and the community; and (4) the defendant has repeatedly

17 committed serious felonies while under supervision, indicating that there are no conditions of release

18 that the Court can order that will reasonably assure the safety of the community if defendant is released.

19 The Court’s findings and conclusions are made without prejudice to the defendant’s right to seek review

20 of defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

21          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

22          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

23 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

24 sentences or being held in custody pending appeal;

25          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

26 and

27          3.      On order of a court of the United States or on request of an attorney for the government,

28 the person in charge of the corrections facility in which the defendant is confined shall deliver the

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     CR 3:20-MJ-71458 MAG
             Case 3:20-mj-71458-MAG Document 10 Filed 10/23/20 Page 3 of 3




 1 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 2 court proceeding.

 3         IT IS SO ORDERED.

 4

 5 DATED: October 23, 2020                                    _____________________________
                                                              HONORABLE JOSEPH C. SPERO
 6
                                                              United States Chief Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                    3                                          v. 11/01/2018
     CR 3:20-MJ-71458 MAG
